Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 1 of 10




   EXHIBIT B
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 2 of 10




                                                           JAS_021086
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 3 of 10




                                                           JAS_021087
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 4 of 10




                                                           JAS_021088
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 5 of 10




                                                           JAS_021089
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 6 of 10




                                                           JAS_021090
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 7 of 10




                                                           JAS_021091
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 8 of 10




                                                           JAS_021092
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 9 of 10




                                                           JAS_021093
Case 1:17-cr-00548-PAC Document 455-2 Filed 02/24/21 Page 10 of 10




                                                            JAS_021094
